Devin, J.
It is. apparent from an examination of plaintiff’s evidence, as disclosed by the record before us, that she has failed to make out a case of actionable negligence on the part of the defendant, and that the motion for judgment of nonsuit was properly allowed. Atkinson v. Mills Co., 201 N. C., 5; Crawford v. Michael & Bivens, Inc., 199 N. C., 224.
While, as stated by Hoke, J., in Elliott v. Furnace Co., 179 N. C., 142, an employer of labor, in the exercise of reasonable care, is required to provide for his employee a safe place in which to do his work, this obligation extending to the approaches to it when these are under the employer’s control, under the testimony in the case at bar, there was no duty devolving upon the defendant to protect the plaintiff from an obstruction in a short-cut path that ran through another’s' back yard, along which plaintiff was walking on her way to the mill. There was no evidence by whom the manhole (cover) and stake were placed there, nor evidence upon which it could be held that the duty of inspecting the path where plaintiff was injured was imposed upon the defendant by reason of control over the premises over which it passed; nor does it appear that witness Phillips was acting under authority from defendant or within the scope of his duties in walking with the plaintiff from her home to the mill. Atkinson v. Mills Co., supra.
The judgment of nonsuit is
' Affirmed.